DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 5, 7-9, 11, 13, 14, 16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claim 1, of a display device comprising “a drive circuit (120) supplying a signal line to the first signal line (140) for driving the second pixel (240) when the third signal line (230) is electrically connected to any one of the second signal lines (220), wherein the first connection control circuit includes a demultiplexer (250) for selectively and electrically connecting the third signal line to the N number of second signal lines” is not found in the prior art along with the rest of the limitations of claim 1.
The closest in the art is Park et al. (US 20140049449 A1).
Park teaches a display device comprising a plurality of signal lines divided by a connection circuit (Fig. 3, [0056]-[0058]), but does not teach the required demultiplexer configuration. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/PETER D MCLOONE/Primary Examiner, Art Unit 2692